Citation Nr: 0019056	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-20 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right thigh.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1967 to 
July 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the May 1998 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a 10 percent evaluation for a 
shell fragment wound of the right thigh and a 10 percent 
evaluation for a shell fragment wound of the left foot.  

The October 1999 rating decision granted an increased 
evaluation of 70 percent for posttraumatic stress disorder 
(PTSD) and a total disability rating based upon individual 
unemployability (TDIU).  

The November 1969 application raised a claim for a dental 
rating, which has not been addressed.  This matter is 
referred to the RO. 


FINDINGS OF FACT

1.  The medical evidence shows entrance and exit shell 
fragment wounds and decreased strength in the veteran's right 
thigh.  

2.  The veteran cannot stand for more than 5 hours per day, 
he has to use a cane to ambulate, and he has difficulty 
climbing stairs or walking on slopes.  

3.  The veteran has fallen numerous times at work secondary 
to increased pain from shrapnel metal wounds, and he takes 
medications for pain in his right thigh and left foot.  

4.  The veteran has loss of excursion, strength, speed, 
endurance, and coordination due to the shell fragment wounds 
in the right thigh and left foot.  


CONCLUSIONS OF LAW

1.  The criteria are met for a 30 percent rating for 
residuals of a shell fragment wound of the right thigh.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.2, 
4.56, 4.71a, Diagnostic Code 5313, 4.118, Diagnostic Codes 
7803, 7804, 7805 (1999).  

2.  The criteria are met for a 20 percent rating for 
residuals of a shell fragment wound of the left foot.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.2, 
4.71a, Diagnostic Codes 5279, 5280, 5281, 5282, 5283, 5284, 
4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reflect that he was 
wounded in November 1968.  On an orthopedic consultation in 
February 1969, it was noted that he had had mortar fragment 
wounds of the left ankle and right thigh.  Some shrapnel was 
removed but most of it was not.  

On the VA examination in August 1970, there was a 11/4 inch 
scar on the lateral posterior aspect of the lower right thigh 
just anterior to the tendons of the hamstring, which was the 
wound of entrance.  There was a 11/4 by 1/2  inch scar over the 
medial posterior portion, also anterior to the hamstring 
tendon, which was the exit wound.  The fragment itself landed 
in the lower medial left thigh and there was a very faint 
white scar from which it was plucked.  One tiny metallic 
fragment could be felt in the medial portion of the right 
thigh.  There were some other white scars but the veteran 
stated that they were from other injuries.  There was a 11/2 
inch curved scar located 2 inches above and slightly 
posterior to the lateral malleolus on the left, which was 
where the fragment entered.  There was a 3/4 inch scar located 
posterior to the lateral malleolus and a 11/2 scar located 3 
inches above the lateral malleolus, which were apparently 
wounds of exit, as though the shrapnel had disintegrated on 
contact.  There was no evidence of any muscle loss.  The 
pertinent diagnosis was multiple fragment wounds of the 
thighs, right leg, and left ankle.  The right thigh and left 
ankle were through and through wounds.  

In February 1998, the veteran reported that he was afraid to 
work in high places because of cramps in his right thigh and 
pain in his left ankle.  Physical examination revealed that 
the veteran's right thigh muscles were okay and that the left 
ankle was tender but had full range of motion.  

The veteran underwent a VA examination in March 1998.  
Examination revealed scars from prior shell fragment wounds.  
A scar over the right posterolateral lower thigh appeared 
well healed, and a scar over the posteromedial aspect of the 
right lower thigh was apparently an exit wound.  There was an 
L-shaped scar over the medial aspect of the left ankle and a 
scar over the left lateral posterior portion of the left 
ankle.  There was some tenderness over these scars at this 
time, and the veteran had received medications from time to 
time to control pain.  The impression was status post combat 
related multiple shell fragment wounds of the right and left 
lower extremities with moderately severe chronic local pain.  
The February 1998 x-ray of the right femur and hip 
demonstrated metallic foreign bodies in the lateral and 
medial soft tissues of the distal hip and an unremarkable 
femur.  The February 1998 x-ray of the left ankle revealed 
shrapnel fragments in the soft tissues about the ankles with 
the bony structures and ankle joint being well-maintained and 
otherwise unremarkable, with no bone or joint abnormality 
noted.  

The October 1998 psychiatric examiner opined that chronic 
pain from the shrapnel in the veteran's back and hip 
exacerbated his PTSD symptoms and had resulted in job loss.  
At the time, the veteran worked 3-4 days per week.  

The veteran's July 1998, November 1998, and January 1999 
statements alleged that his right thigh disability warranted 
a 30 percent evaluation and his left foot disability 
warranted a 20 percent evaluation.  In July 1998, the veteran 
alleged that he had difficulty standing at work for more than 
5 hours per day and that he could not work a full week.  He 
alleged that incapacitating right thigh and left foot pain 
had decreased his income from professional painting.  

The August 1999 application for an increased rating showed 
that the veteran worked as a plasterer, full-time in 1992, 
1993, 1995, and 1996 and part-time in 1999.  He alleged that 
he became too disabled to work in July 1999, partly because 
his right thigh muscle injury bothered him after standing 3-4 
hours.  

The veteran underwent a VA examination in August 1999.  The 
veteran reported constant pain in the right thigh, weakness 
in the upper thigh that extended to the knee, and a sensation 
of needles sticking in the left ankle area.  He reported 
that, if he stood or walked for too long, a knot appeared 
behind the right knee, and he had to sit and wait for the 
muscle to relax.  He reported that physicians had told him 
that his right knee gave out because he had too much metal in 
the right knee.  The veteran reported that he could not work 
because of pain in his knee and right thigh.  The veteran 
took Vicodin daily for pain of the right knee and left ankle.  
The veteran walked with his upper torso bent over.  There was 
a scar over the posterior medial aspect of the right lower 
thigh that was well healed, nontender, nonadherent, and non-
depressed.  There was an L-shaped scar over the medial aspect 
of the left ankle and a scar over the left lateral posterior 
portion of the left ankle.  The scars were well healed, 
nontender, nonadherent, and non-depressed.  The ankle had 
full range of motion without pain.  Dorsiflexion was to 20 
degrees, plantar flexion was to 40 degrees, abduction was to 
10 degrees, and adduction was to 20 degrees bilaterally.  The 
July 1998 left ankle x-rays revealed small fragment shrapnel 
less than 1 millimeters about the lateral malleolus and no 
bony abnormalities.  The ankle appeared normal.  The 
September 1998 magnetic resonance imaging of the right leg 
showed an essentially normal right knee and small shrapnel 
fragments in soft tissues adjacent to the knee joint.  The 
examiner opined that a DeLuca score of 15 percent for loss of 
excursion, strength, speed, endurance, and coordination was 
warranted.  The diagnosis was a history of gunshot wounds to 
the right thigh and left foot and arthralgia of the right 
thigh and left ankle.  In August 1999, the veteran told the 
VA PTSD examiner that he kept jobs for only about six months 
because of problems with supervisors and that he had been 
nicknamed "mad dog" because of his quick temper.  

The veteran underwent a VA examination in January 2000.  The 
veteran formerly worked as a plasterer but had been 
unemployed for the past 8 years secondary to multiple 
complaints.  He reported having pain and paresthesia after 
the initial shrapnel wounds, which had resolved.  However, 
over the years and especially after on-the-job trauma in the 
1990s, he reported increasing pain, cramping, and loss of 
strength in the lower extremities.  He had to use a cane for 
stability while ambulating, which worsened with climbing 
stairs or walking on slopes.  The veteran's past medical 
history included status post multiple falls in the 1970s and 
1980s secondary to increased pain from shrapnel metal wounds 
and obesity.  Physical examination revealed that the veteran 
walked slowly with a wide gain and use of a cane for 
stability.  There was scarring on the left ankle but no bony 
deformity or ecchymosis.  Range of motion of the left ankle 
included dorsiflexion to 20 degrees, plantar flexion to 35 
degrees, forefoot adduction to less than 10 degrees, forefoot 
abduction to less than 10 degrees, inversion to 5 degrees, 
and eversion to 5 degrees.  Ligaments were intact.  Scars 
were unchanged from the March 1998 and August 1999 
examinations.  Neurological examination revealed that the 
veteran could not walk forward or backward while standing on 
his toes or heels.  He had decreased strength on the right, 
with slight movement against resistance, as compared to 
moderate movement against resistance on the left.  The 
veteran had mild sensory deficit around each of the areas of 
trauma that did not extend beyond 3 centimeters.  The veteran 
had decreased light touch and vibratory sensation from the 
distal foot up past the mid ankle on the left.  The 
assessment was status post shrapnel metal wounds of the right 
thigh and left ankle with residuals.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Metatarsalgia, anterior (Morton's disease), unilateral, or 
bilateral, warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (1999).  Unilateral hallux 
valgus, operated with resection of the metatarsal head, 
warrants a 10 percent evaluation.  Severe unilateral hallux 
valgus, if equivalent to amputation of the great toe, 
warrants a 10 evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5280 (1999).  Unilateral severe hallux rigidus is rated as 
severe hallux valgus, not to be combined with claw foot 
ratings.  38 C.F.R. § 4.71a, Diagnostic Code 5281 (1999).  
Hammertoe of all toes, unilateral without claw foot, warrants 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5282 (1999).  Actual loss of use of the foot warrants a 40 
percent evaluation.  Severe malunion of or nonunion of the 
tarsal or metatarsal bones warrants a 30 percent evaluation.  
Moderately severe malunion of or nonunion of the tarsal or 
metatarsal bones warrants a 20 percent evaluation.  Moderate 
malunion of or nonunion of the tarsal or metatarsal bones 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (1999).  Actual loss of use of the foot 
warrants a 40 percent evaluation.  Other severe foot injuries 
warrant a 30 percent evaluation.  Other moderately severe 
foot injuries warrant a 20 percent evaluation.  Other 
moderate foot injuries warrant a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).  

With respect to Group XIII extension of the hip and flexion 
of the knee; outward and inward rotation of the flexed knee; 
acting with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint and the posterior thigh group, hamstring complex of 2-
joint muscles: (1) biceps femoris; (2) semimembranosus; (3) 
semitendinosus, severe disability warrants a 40 percent 
evaluation, moderately severe disability warrants a 30 
percent evaluation, and moderate disability warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5313 (1999).  

A moderate muscle disability is a type of injury from a 
through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. 38 C.F.R. § 
4.56(d)(2).  History includes service department records or 
other evidence of inservice treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles. Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. Id.

A moderately severe muscle disability is a type of injury 
resulting from a through-and-through or deep penetrating 
wound by small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring. 38 C.F.R. § 
4.56(d)(3). History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements. Id.  Objective findings include an entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups; indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side; and tests of strength 
and endurance compared with sound side demonstrate positive 
evidence of impairment. Id.

A severe muscle disability is a type of injury caused by a 
through-and-through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. 38 C.F.R. 
§ 4.56(d)(4).  The history included a record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  The objective findings include ragged, 
depressed and adherent scars, indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment 
of function. If present, the following are also signs of 
severe muscle disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies 
indicating intermuscular trauma and explosive effect of the 
missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather 
than true skin covering in an area where bone is normally 
protected by 
muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in 
electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder 
girdle.
    (G) Induration or atrophy of an entire muscle following 
simple 
piercing by a projectile.

Scars, superficial, poorly nourished, with repeated 
ulceration are entitled to a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1999).  Scars, superficial, 
tender and painful on objective demonstration, are entitled 
to a 10 percent rating.  Note: The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  Other scars 
are rated on the limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 C.F.R. § 
4.3 (1999).  



Analysis

The claims for increased ratings are well grounded because 
the veteran alleged that the shell fragment wounds of the 
right thigh and left foot had increased in severity.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

When the claims are well grounded, the case will be decided 
on the merits, but only after the Board has determined that 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained medical records from the 
identified health care providers.  The veteran received 
several VA examinations, filed numerous lay statements with 
the RO, and declined the opportunity for a hearing.  
Therefore, the VA fulfilled its duty to assist under 
38 U.S.C.A. § 5107(a).  

A rating higher than 10 percent for residuals of a shell 
fragment wound of the right thigh is not available under the 
criteria of Diagnostic Codes 7803 and 7804.  

Nonetheless, an increased rating of 30 percent is warranted 
under the criteria of Diagnostic Codes 5313 and 7805 because 
function of the right thigh more nearly approximates 
moderately severe disability.  See C.F.R. §§ 4.71a, 
Diagnostic Code 5313, 4.118, Diagnostic Code 7805.  The 
August 1999 examiner opined that a DeLuca score of 15 percent 
represented the veteran's loss of excursion, strength, speed, 
endurance, and coordination, and the March 1998 and January 
2000 examiners noted that the veteran had entrance and exit 
shell fragment wounds on his right thigh.  The veteran could 
not keep up with the work requirements of a plasterer or 
painter because he could not stand for more than 5 hours per 
day, he had to use a cane to ambulate, and he had difficulty 
climbing stairs or walking on slopes.  He had fallen numerous 
times at work secondary to increased pain from shrapnel metal 
wounds, and he had decreased strength in his right thigh.  
Although the medical evidence did not show debridement, 
prolonged infection, sloughing, intermuscular scarring, or 
hospitalization for treatment of the right thigh, recent x-
rays showed evidence of foreign bodies adjacent to the right 
knee joint, and the veteran took medications for pain in his 
right lower extremity.  See 38 C.F.R. § 4.56 (1999).  
Resolving the benefit of the doubt in the veteran's favor, an 
increased rating of 30 percent is granted for residuals of a 
shell fragment wound of the right thigh.  A 40 percent rating 
is not warranted because the right thigh disability does not 
manifest as a severe disability.  While there is evidence of 
scattered foreign bodies, the evidence does not suggest signs 
of severe muscle disability.  There is no noted atrophy, 
muscle substance loss, or adherent scars.  The veteran is 
able to ambulate with a cane, and he worked part-time as a 
plasterer as recently as July 1999.  

A rating higher than 10 percent for residuals of a shell 
fragment wound of the left foot is not available under the 
criteria of Diagnostic Codes 5279, 5280, 5281, 5282, 7803, 
and 7804.  

In addition, a rating is not available under the criteria of 
Diagnostic Code 5283.  The medical evidence did not show 
actual loss of use of the left foot because the veteran was 
able to ambulate in January 2000 while using a cane for 
stability.  The medical evidence did not show malunion or 
nonunion of the tarsal or metatarsal bones because the 
February 1998 and July 1998 x-rays revealed no bone or joint 
abnormalities.  

Nonetheless, an increased rating of 20 percent is warranted 
under the criteria of Diagnostic Codes 5284 and 7805 because 
residuals of the left foot shell fragment wound are 
moderately severe.  The August 1999 examiner opined that a 
DeLuca score of 15 percent represented the veteran's loss of 
excursion, strength, speed, endurance, and coordination.  The 
veteran reasonably stated that he could not work full-time as 
a painter or plasterer because he could not stand for more 
than 5 hours per day, he had to use a cane to maintain 
stability, and he had difficulty climbing stairs or walking 
on slopes.  Examiners noted that the veteran took medications 
for moderately severe chronic local pain in the left lower 
extremity.  Thus, resolving the benefit of the doubt in the 
veteran's favor, an increased rating of 20 percent is granted 
for residuals of a shell fragment wound of the left foot.  A 
30 percent rating is not warranted because the left foot 
disability does not manifest as a severe disability.  The 
veteran is able to stand on his toes and heels, and he can 
ambulate with a cane.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence did not 
show that the service-connected residuals of shell fragment 
wounds, by themselves, markedly interfered with employment or 
caused frequent hospitalizations.  While the veteran 
attributed his inability to work to his knee problems, he 
also admitted that his problems with authority figures led to 
the job losses.  The 70 percent evaluation for PTSD addressed 
the exacerbation of PTSD symptoms due to chronic pain from 
the veteran's shrapnel wounds.  In any event, the veteran 
received a TDIU that accounted for all of his service-
connected disabilities.  


ORDER

Entitlement to a 30 percent evaluation is granted for 
residuals of a shell fragment wound of the right thigh, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.  

Entitlement to a 20 percent evaluation is granted for 
residuals of a shell fragment wound of the left foot, subject 
to the controlling laws and regulations governing the payment 
of monetary awards.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

